            Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 1 of 34




                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA


 RUSSELL D. AUTRY and JOSH GLOVER,
 on behalf of themselves and all others
 similarly situated,
                                                   Case No. 2:21-cv-983
                        Plaintiffs,
                                                   CLASS ACTION COMPLAINT
                v.

 KONINKLIJKE PHILIPS N.V.; PHILIPS                 DEMAND FOR JURY TRIAL
 NORTH AMERICA LLC; and PHILIPS RS
 NORTH AMERICA LLC,

                        Defendants.


       Plaintiffs Russell D. Autry and Josh Glover (“Plaintiffs”), on behalf of themselves, the

class and subclass of all others similarly situated as defined below, for their complaint against

Defendants Koninklijke Philips N.V. (“Royal Philips”), Philips North America LLC (“Philips

NA”), and Philips RS North America LLC (“Philips RS”) (collectively, Royal Philips, Philips

NA, and Philips RS are “Philips” or the “Defendants”), allege the following based on (a)

personal knowledge, (b) the investigation of counsel, and (c) information and belief.

                                        INTRODUCTION

       1.       Plaintiffs bring this action on behalf of themselves and a proposed class of

purchasers and users of Continuous Positive Airway Pressure (CPAP) and Bi-Level Positive

Airway Pressure (Bi-Level PAP) devices and mechanical ventilators manufactured by Philips,

which contain polyester-based polyurethane sound abatement foam (“PE-PUR Foam”).

       2.       On April 26, 2021, Philips made a public announcement disclosing it had

determined there were risks that the PE-PUR Foam used in certain CPAP, Bi-Level PAP, and
               Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 2 of 34




mechanical ventilator devices it manufactured may degrade or off-gas under certain

circumstances.

          3.       On June 14, 2021, Royal Philips issued a recall in the United States of its CPAP,

Bi-Level PAP, and mechanical ventilator devices containing PE-PUR Foam, because Philips had

determined that (a) the PE-PUR Foam was at risk for degradation into particles that may enter

the devices’ pathway and be ingested or inhaled by users, and (b) the PE-PUR Foam may off-gas

certain chemicals during operation.1 Philips further disclosed in its Recall Notice that “these

issues can result in serious injury which can be life-threatening, cause permanent impairment,

and/or require medical intervention to preclude permanent impairment.”2

          4.       Philips has disclosed that the absence of visible particles in the devices does not

mean that PE-PUR Foam breakdown has not already begun. Philips reported that lab analysis of

the degraded foam reveals the presence of harmful chemicals, including: Toluene Diamine

(“TDA”), Toluene Diisocyanate (“TDI”), and Diethylene Glycol (“DEG”).3

          5.       Prior to issuing the Recall Notice, Philips received complaints regarding the

presence of black debris/particles within the airpath circuit of its devices (extending from the

device outlet, humidifier, tubing, and mask). Philips also received reports of headaches, upper

airway irritation, cough, chest pressure and sinus infection from users of these devices.

          6.       In its Recall Notice, Philips disclosed that the potential risks of particulate

exposure to users of these devices include: irritation (skin, eye, and respiratory tract),

inflammatory response, headache, asthma, adverse effects to other organs (e.g., kidneys and


1
    See Philips Recall Notice attached hereto as Exhibit “A.”
2
    Id.
3
  Philips Sleep and Respiratory Care Update; Clinical information for physicians,
https://www.philips.com/c-dam/b2bhc/master/landing-pages/src/update/documents/philips-recall-clinical-
information-for-physicians-and-providers.pdf (accessed June 27, 2021).

                                                      2
            Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 3 of 34




liver) and toxic carcinogenic affects. The potential risks of chemical exposure due to off-gassing

of PE-PUR Foam in these devices include: headache/dizziness, irritation (eyes, nose, respiratory

tract, skin), hypersensitivity, nausea/vomiting, toxic and carcinogenic effects.

       7.       Philips recommended that patients using the recalled CPAP and Bi-Level PAP

devices immediately discontinue using their devices and that patients using the recalled

ventilators for life-sustaining therapy consult with their physicians regarding alternative

ventilator options.

       8.       Plaintiffs each purchased a Philips DreamStation CPAP device, which Plaintiffs

each used nightly through present.

       9.       On or about July 3, 2021, Plaintiffs learned that there was a recall of their Philips’

DreamStation CPAP device due to the presence of a dangerous PE-PUR Foam that could cause

them to suffer from adverse health effects, including, inter alia, cancer and organ failure.

       10.      Plaintiffs seek to recover damages based on, inter alia, Philips’ breach of express

warranty, breach of implied warranties, misrepresentations, omissions, and breaches of state

consumer protection laws in connection with its manufacture, marketing and sales of devices

containing PE-PUR Foam on behalf of themselves and the proposed Class and Subclass. In

addition, Plaintiffs seek medical monitoring damages for users of Philips’ devices identified in

the Recall Notice, who are at risk of suffering from serious injury, including irritation (skin, eye,

and respiratory tract), inflammatory response, headache, asthma, adverse effects to other organs

(e.g., kidneys and liver) and toxic carcinogenic affects.

                                             PARTIES

       11.      Plaintiffs are each citizens of the State of Arkansas.




                                                  3
         Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 4 of 34




       12.     Defendant Royal Philips is a Dutch multinational corporation with its principal

place of business located in Amsterdam, Netherlands. Royal Philips is the parent company of the

Philips Group of healthcare technology businesses, including Connected Care businesses

focusing on Sleep & Respiratory Care. Royal Philips holds directly or indirectly 100% of its

subsidiaries Philips NA and Philips RS.4 Upon information and belief, Royal Philips controls

Philips NA and Philips RS in the manufacturing, selling, distributing, and supplying of the

recalled CPAP, Bi-Level PAP, and mechanical ventilator devices.5

       13.     Defendant Philips NA is a Delaware corporation with its principal place of

business located at 222 Jacobs Street, Floor 3, Cambridge, Massachusetts 02141. Philips NA is a

wholly-owned subsidiary of Royal Philips.

       14.     Defendant Philips RS is a Delaware corporation with its principal place of

business located at 6501 Living Place, Pittsburgh, Pennsylvania 15206. Philips RS is a wholly-

owned subsidiary of Royal Philips. Philips RS was formerly operated under the business name

Respironics, Inc. (“Respironics”). Royal Philips acquired Respironics in 2008.6

                                 JURISDICTION AND VENUE

       15.     This Court has subject-matter jurisdiction pursuant to the Class Action Fairness

Act, 28 U.S.C. § 1332(d), because (1) the matter in controversy exceeds the sum or value of

$5,000,000, exclusive of interest and costs, (2) the action is a class action, (3) there are members



4
 Philips 2020 annual filing with the SEC, fn. 8,
https://www.sec.gov/Archives/edgar/data/313216/000031321621000008/phg-exhibit8.htm (accessed June
30, 2021).
5
  Philips 2020 annual filing with the SEC,
https://www.sec.gov/ix?doc=/Archives/edgar/data/0000313216/000031321621000008/phg-20201231.htm
(accessed June 30, 2021).
6
 Philips announces completion of tender offer to acquire Respironics, WEB WIRE,
https://www.webwire.com/ViewPressRel.asp?aId=61199 (accessed June 27, 2021).

                                                 4
         Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 5 of 34




of the Class and Subclass who are diverse from Defendants, and (4) there are more than 100

class members. This Court has supplemental jurisdiction over state law claims pursuant to 28

U.S.C. § 1367, because they form part of the same case or controversy as the claims within the

Court’s original jurisdiction.

       16.     Venue is proper in this judicial District pursuant to 28 U.S.C. § 1391(b) and (c)

and 18 U.S.C. § 1965, because Defendants transact business in this District, a substantial part of

the events or omissions giving rise to Plaintiffs’ claims occurred in this District; and because the

Defendants caused harm to class members residing in this District.

       17.     The Court has personal jurisdiction over the Defendants because Defendants

conduct substantial business in this District, and the events giving rise to Plaintiffs’ claims arise

out of and relate to Defendants’ contacts with this District. Moreover, Defendant Philips RS has

its principal place of business in the forum State. Defendants Philips RS and Philips NA are

controlled by their parent Royal Philips. Defendants’ affiliations with this District are so

continuous and systematic as to render them essentially at home in the forum State. Further,

Defendants have transacted business, maintained substantial contacts, purposefully targeted

consumers and medical professionals for sales of its devices and/or committed overt acts in

furtherance of the unlawful acts alleged in this Complaint in this District, as well as throughout

the United States. The unlawful acts of Defendants have been directed at, targeted, and have had

the effect of causing injury to persons residing in, located in, or doing business in this District, as

well as throughout the United States.




                                                   5
            Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 6 of 34




                                  FACTUAL BACKGROUND

       I.       Continuous Positive Airway Pressure Therapy

       18.      Continuous Positive Airway Pressure (“CPAP”) therapy is a common nonsurgical

treatment primarily used to treat sleep apnea. CPAP therapy typically involves the use of a hose

and a nasal or facemask device that delivers constant and steady air pressure to an individual’s

throat to help individuals breathe.

       19.      Sleep apnea is a common sleep disorder characterized by repeated interruptions in

breathing throughout an individual’s sleep cycle. These interruptions, called “apneas,” are caused

when the soft tissue in an individual’s airway collapses. The airway collapse prevents oxygen

from reaching the individual’s lungs which can cause a buildup of carbon dioxide. If the

individual’s brain senses the buildup of carbon dioxide, it will briefly rouse the individual from

sleep so that the individual’s airway can reopen. Often these interruptions are so brief that the

individual will not remember. Despite the brevity of the interruptions, the sleep cycle disruption

caused by sleep apnea can dramatically impact a person’s lifestyle, including negatively

impacting energy, mental performance, and long-term health. CPAP therapy helps treat sleep

apnea by preventing the person’s airway from collapsing while breathing during sleep cycles,

which can help prevent interruptions in breathing.

       II.      Bi-Level Positive Airway Pressure Therapy

       20.      Bi-Level Positive Airway Pressure (“BiPAP”) therapy is a common alternative to

CPAP therapy for treating sleep apnea. Similar to CPAP therapy, BiPAP therapy is nonsurgical

and involves the use of a nasal or facemask device to maintain air pressure in an individual’s

airway. BiPAP therapy is distinguishable from CPAP therapy, however, because Bi-Level PAP

devices deliver two alternating levels—inspiratory and expiratory—of pressurized air into a



                                                 6
          Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 7 of 34




person’s airway, rather than the single continuous level of pressurized air delivered by a CPAP

device. The inspiratory positive airway pressure assists a person as a breath is taken in.

Conversely, the expiratory positive airway pressure is applied to allow a person to comfortably

breathe out. Bi-Level PAP devices deliver one level of pressurize air (the inspiratory positive

level) to assist as a person inhales, and another level (the expiratory level) as a person exhales.

        III.    Mechanical Ventilation

        21.     Mechanical ventilation is a treatment to help a person breathe when they find it

difficult or are unable to breathe on their own. A mechanical ventilator pushes airflow into the

patient’s lungs to help them breathe. Mechanical ventilation may be invasive ventilation with a

tube inserted into the patient’s airway, performed in the intensive care unit in the hospital or a

long-term institutional setting. Non-invasive ventilation can be used at home by people with

respiratory difficulties.

                                SUBSTANTIVE ALLEGATIONS

        22.     Philips developed, marketed, and sold a variety of CPAP and Bi-Level PAP

respirator devices and mechanical ventilators under its “Sleep & Respiratory Care” segment of

its business designed to assist individuals with a number of sleep, breathing, and respiratory

conditions, including obstructive sleep apnea, central sleep apnea, complex sleep apnea

syndrome, and Chronic Obstructive Pulmonary Disease (COPD), as well as to assist those

individuals requiring invasive and non-invasive ventilators for acute and sub-acute hospital

environments. Philips’ CPAP and Bi-Level PAP respirator devices and its mechanical ventilators

typically cost several hundred, if not thousands of dollars. Philips has sold millions of these

devices in the United States.




                                                  7
            Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 8 of 34




          III.   Philips Sleep & Respiratory Care Devices Endangered Users

          23.    On April 26, 2021, in its Quarterly Report for Q1 2021, Philips disclosed for the

first time, under a section entitled “Regulatory Update,” that device user reports had led to a

discovery that the type of PE-PUR Foam Philips used to minimize noise in several CPAP and Bi-

Level PAP respirators and mechanical ventilators posed health risks to its users. Specifically,

Philips disclosed that “the [PE-PUR] foam may degrade under certain circumstances, influenced

by factors including use of unapproved cleaning methods, such as ozone[], and certain

environmental conditions involving high humidity and temperature.”7

          24.    Seven weeks later, on June 14, 2021, Philips announced a recall of numerous

models of CPAP and Bi-Level PAP devices, as well as a variety of its mechanical ventilators “to

address identified potential health risks related to the polyester-based polyurethane (PE-PUR)

sound abatement foam component in these devices.”8 Specifically, Philip announced that it had

determined that the “PE-PUR foam may degrade into particles which may enter the device’s air

pathway and be ingested or inhaled by the user, and the foam may off-gas certain chemicals.”9 In

total, Philips announced that “[b]etween 3 million and 4 million” devices are targeted in the

recall.10



7
  First Quarter Results, PHILIPS (Apr. 26, 2021),
https://www.results.philips.com/publications/q121/downloads/pdf/en/philips-first-quarter-results-2021-
report.pdf (accessed June 27, 2021).
8
  Philips issues recall notification* to mitigate potential health risks related to the sound abatement foam
component in certain sleep and respiratory care devices, PHILIPS (June 14, 2021),
https://www.philips.com/a-w/about/news/archive/standard/news/press/2021/20210614-philips-issues-
recall-notification-to-mitigate-potential-health-risks-related-to-the-sound-abatement-foam-component-in-
certain-sleep-and-respiratory-care-devices.html (accessed June 27, 2021).
9
    Id.
10
  Associated Press, Philips recalls ventilators, sleep apnea machines due to health risks, NBC NEWS,
https://www.nbcnews.com/business/consumer/philips-recalls-ventilators-sleep-apnea-machines-due-
health-risks-n1270725 (accessed June 27, 2021).

                                                     8
            Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 9 of 34




           25.      The list of the devices recalled by Philips (the “Recalled Devices”) include:

                              Philips CPAP and Bi-Level PAP Devices
                        Manufactured Before April 26, 2021 Subject to Recall11
                 Device Name/Model Type                               Type

     E30 (Emergency Use Authorization)                   Continuous Ventilator, Minimum Ventilatory
                                                         Support, Facility Use
     DreamStation ASV
     DreamStation ST, AVAPS
     SystemOne ASV4                                      Continuous Ventilator, Non-life Supporting
     C Series ASV
     C Series S/T and AVAPS
     OmniLab Advanced Plus
     SystemOne (Q Series)
     DreamStation
     DreamStation GO                                     Non-continuous Ventilator
     Dorma 400
     Dorma 500
     REMStar SE Auto


                               Philips Mechanical Respirator Devices
                        Manufactured Before April 26, 2021 Subject to Recall12
                 Device Name/Model Type                               Type

     Trilogy 100 Ventilator
     Trilogy 200 Ventilator                              Continuous Ventilator
     Garbin Plus, Aeris, LifeVentVentilator
     A-Series BiPAP Hybrid A30                           Continuous Ventilator, Minimum Ventilatory
     Philips A-Series BiPAP V30 Auto                     Support, Facility Use

     Philips A-Series BiPAP A40                          Continuous Ventilator, Non-life Supporting
     Philips A-Series BiPAP A30



11
  Recall Notice (Exhibit “A” hereto); see also Medical Device recall notification (U.S. only) / field safety
notice (International Markets), PHILIPS RESPIRONICS (June 14, 2021),
https://www.usa.philips.com/healthcare/e/sleep/communications/src-update#section_2 (accessed June 27,
2021); Royal Philips Update on the recall notification, https://www.philips.com/a-
w/about/news/archive/standard/news/press/2021/20210614-philips-issues-recall-notification-to-mitigate-
potential-health-risks-related-to-the-sound-abatement-foam-component-in-certain-sleep-and-respiratory-
care-devices.html (accessed June 27, 2021).
12
     Id.

                                                     9
            Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 10 of 34




           26.    According to Philips, the PE-PUR Foam used in Recalled Devices puts users at

risk of suffering from: “[i]rritation (skin, eye, and respiratory tract), inflammatory response,

headache, asthma, adverse effects to other organs (e.g. kidneys and liver) and toxic carcinogenic

affects.”13

           27.    Philips reported to physicians that PE-PUR Foam particles “may cause irritation

and airway inflammation, and this may be particularly important for patients with underlying

lung diseases or reduced cardiopulmonary reserve.”14

           28.    Further, Philips reported that “based on lab testing and evaluations, it may be

possible that these potential health risks could result in a wide range of potential patient impact,

from transient potential injuries, symptoms and complications, as well as possibly serious injury

which can be life-threatening or cause permanent impairment, or require medical intervention to

preclude permanent impairment.”15

           29.    Philips announced that it has received reports of specific complaints from users of

Recalled Devices who suffered from “headache[s], upper airway irritation, cough, chest pressure

and sinus infection.”16

           IV.    The Health Risks Associated with Use of the Recalled Devices Renders Them
                  Worthless

           30.    As a result of the health risks associated with the use of the Recalled Devices,

together with Defendants’ concealment of these risks from the date they were first reported to




13
     Id.
14
  Philips Sleep and Respiratory Care Update – Clinical information for physicians, June 14, 2021,
philips-recall-clinical-information-for-physicians-and-providers.pdf (accessed June 27, 2021).
15
     Id.
16
     Recall Notice (Exhibit “A” hereto).

                                                   10
            Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 11 of 34




Defendants or discovered by Defendants through April 26, 2021, the Recalled Devices have been

rendered completely worthless or, at the very least, have been substantially diminished in value.

           31.       The information described above, including the now-known health risks of Philips

CPAP devices, Bi-Level PAP devices and mechanical ventilators, the recall, and the medical

warnings and advice issued by Philips, have rendered the Recalled Devices worthless to patients

with sleep apnea and respiratory conditions. Individuals not using life-supporting ventilators

must immediately discontinue their user of the Recalled Devices or face serious health risks as

grave as organ failure or cancer. If they choose to discontinue use of the Recalled Devices, they

must pay for another expensive device in order to receive effective treatment for their sleep

apnea and/or respiratory conditions. Individuals using life-supporting ventilators must seek an

alternative treatment before discontinuing use of the Recalled Devices.

           32.       Recognizing this, Philips issued the following advice to patients using any of the

Recalled Devices:

                 •   “For patients using BiLevel PAP and CPAP devices: Discontinue use of
                     affected units and consult with physicians to determine the benefits of continuing
                     therapy and potential risks.”17

                 •   “For patients using life-sustaining mechanical ventilator devices: DO NOT
                     discontinue or alter prescribed therapy, without consulting physicians to
                     determine appropriate next steps.”18

           33.       As a result of the above, Plaintiffs and the Class and Subclass will have to

undertake considerable expense replacing the Recalled Devices.




17
  Medical Device recall notification (U.S. only) / field safety notice (International Markets), PHILIPS
RESPIRONICS (June 14, 2021), https://www.usa.philips.com/healthcare/e/sleep/communications/src-
update#section_2 (accessed June 27, 2021) (Questions and answers) (emphasis in original).
18
     Id.

                                                      11
            Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 12 of 34




          V.      Philips Unreasonably Delayed its Recall

          34.     At no time prior to its Regulatory Update on April 26, 2021, did Philips disclose

to purchasers or users of the Recalled Devices that the PE-PUR Foam contained therein may off-

gas or degrade upon use. Similarly, prior to the Update, Philips did not disclose any health risks

associated with use of the Recalled Devices.

          35.     Defendants have not disclosed when they first discovered or received reports from

users of their Sleep & Respiratory Care devices “regarding the presence of black debris/particles

within the airpath circuit (extending from the device outlet, humidifier, tubing, and mask).”19

          36.     At a minimum, as a result of user reports, Defendants were aware of the off-

gassing and degradation of the PE-PUR Foam used in the Recalled Devices at some point prior

to the recall, yet continued to manufacture and sell the Recalled Devices with such awareness.

During this period, Defendants unreasonably and unjustly profited from the manufacture and sale

of the Recalled Devices and unreasonably put users of the Recalled Devices at risk of

development of serious adverse health effects, including organ failure and cancer.

          VI.     Plaintiffs

          37.     Plaintiff Autry is a resident and citizen of Lonoke County, Arkansas.

          38.     Plaintiff Autry used the Philips DreamStation CPAP device. He had medical

issues and saw his doctor and was prescribed this device.

          39.     Plaintiff Glover is a resident and citizen of Pulaski County, Arkansas.

          40.     Plaintiff Glover used the Philips DreamStation CPAP device. He had medical

issues and saw his doctor and was prescribed this device.




19
     Recall Notice (Exhibit “A” hereto).

                                                   12
        Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 13 of 34




       41.        The manuals accompanying Plaintiffs’ Philips DreamStation CPAP devices did

not contain any language or warnings of health risks associated with use of the device, including

irritation (skin, eye, and respiratory tract), inflammatory response, headache, asthma, adverse

effects to other organs (e.g., kidneys and liver) and toxic carcinogenic effects. Had Defendants

informed Plaintiffs of these risks, they would not have purchased or used the Recalled Device.

       42.        Without knowing of the health risks associated with use of the Recalled Devices,

Plaintiffs used their Recalled Devices regularly to treat sleep apnea until learning on or about

June 14, 2021, that the devices were recalled.

       43.        As a result of the health risks associated with continued use of this device and the

recall, Plaintiffs’ Philips DreamStation CPAP devices are now worthless.

                                    TOLLING AND ESTOPPEL

       I.         DISCOVERY RULE TOLLING

       44.        Plaintiffs and the Class and Subclass had no way of knowing about Philips’

conduct with respect to the health risks associated with the use of the Recalled Devices.

       45.        Neither Plaintiffs nor any other members of the Class or Subclass, through the

exercise of reasonable care, could have discovered the conduct by Philips alleged herein. Further,

Plaintiffs and members of the Class and Subclass did not discover and did not know of facts that

would have caused a reasonable person to suspect that Philips was engaged in the conduct

alleged herein.

       46.        For these, reasons, all applicable statutes of limitation have been tolled by the

discovery rule with respect to claims asserted by Plaintiffs, the Class, and Subclass.




                                                   13
        Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 14 of 34




       II.     FRAUDULENT CONCEALMENT TOLLING

       47.     By failing to provide immediate notice of the adverse health effects associated

with continued use of the Recalled Devices, Philips concealed its conduct and the existence of

the claims asserted herein from Plaintiffs and the members of the Class and Subclass.

       48.     Upon information and belief, Philips intended its acts to conceal the facts and

claims from Plaintiffs and members of the Class and Subclass. Plaintiffs and the members of the

Class and Subclass were unaware of the facts alleged herein without any fault or lack of

diligence on their part and could not have reasonably discovered Defendants’ conduct. For this

reason, any statute of limitations that otherwise may apply to the claims of Plaintiffs or members

of the Class or Subclass should be tolled.

                               CLASS ACTION ALLEGATIONS

       49.     Plaintiffs bring this action as a class action pursuant to Federal Rules of Civil

Procedure 23(a) and 23(b)(3). Plaintiffs seek class certification on behalf of a class defined as

follows (the “Class”):

       NATIONWIDE CLASS: All persons in the United States who purchased or used
       a CPAP, Bi-Level PAP, or Mechanical Ventilator device that was manufactured
       by Philips before April 26, 2021, and recalled by Philips on June 14, 2021.

       50.     Plaintiffs seek certification on behalf of a subclass defined as follows (the

“Subclass”):

       ARKANSAS SUBCLASS: All persons who were or are citizens of the State of
       Arkansas who purchased or used a CPAP, Bi-Level PAP, or Mechanical
       Ventilator device that was manufactured by Philips before April 26, 2021, and
       recalled by Philips on June 14, 2021.

       51.     Plaintiffs reserve the right to modify or refine the definitions of the Class or

Subclass based upon discovery of new information and in order to accommodate any of the

Court’s manageability concerns.

                                                 14
        Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 15 of 34




       52.       Excluded from the Class and Subclass are: (a) any Judge or Magistrate Judge

presiding over this action and members of their staff, as well as members of their families; (b)

Defendants’ and Defendants’ predecessors, parents, successors, heirs, assigns, subsidiaries, and

any entity in which any Defendants or their parents have a controlling interest, as well as

Defendants’ current or former employees, agents, officers, and directors; (c) persons who

properly execute and file a timely request for exclusion from the Class or Subclass; (d) persons

whose claims in this matter have been finally adjudicated on the merits or otherwise released; (e)

counsel for Plaintiffs and Defendants; and (f) the legal representatives, successors, and assigns of

any such excluded persons.

       53.       Numerosity (Rule 23(a)(1)). The Class and Subclass are so numerous that

joinder of individual members herein is impracticable. The exact number of members of the

Class and Subclass, as herein identified and described, is not known, but sales figures and the

Recall Notice indicate that millions of individuals have purchased the Recalled Devices.

       54.       Commonality (Rule 23(a)(2)). Common questions of fact and law exist for each

cause of action and predominate over questions affecting only individual Class and Subclass

members, including the following:

             •   whether Defendants owed a duty of care to Plaintiffs and the Class and Subclass;

             •   whether Defendants knew or should have known that the PE-PUR Foam used for

                 sound abatement posed health risks;

             •   whether Defendants wrongfully represented that the PE-PUR Foam used for

                 sound abatement in the Recalled Devices was safe;

             •   whether the Recalled Devices retained any value post-recall;




                                                 15
Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 16 of 34




 •   whether Defendants wrongfully represented that the Recalled Devices were safe

     to use;

 •   whether Defendants wrongfully failed to disclose that the PE-PUR Foam used for

     sound abatement in the Recalled Devices posed health risks to Recalled Device

     users;

 •   whether Defendants’ representations and omissions in advertising, warranties,

     packaging, and/or labeling were false, deceptive, and/or misleading;

 •   whether those representations and omissions were likely to deceive a reasonable

     consumer;

 •   whether a reasonable consumer would consider the presence, or risk of, health

     risks as a material fact in purchasing one of the Recalled Devices;

 •   whether Defendants had knowledge that those representations and omissions were

     false, deceptive, and misleading;

 •   whether Defendants breached their express warranties;

 •   whether Defendants breached their implied warranties;

 •   whether Defendants engaged in unfair trade practices;

 •   whether Defendants engaged in false advertising;

 •   whether Defendants’ conduct was negligent per se;

 •   whether Defendants made negligent and/or fraudulent misrepresentations and/or

     omissions; and

 •   whether Plaintiffs and the members of the Class and Subclass are entitled to

     actual, statutory, and punitive damages.




                                      16
         Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 17 of 34




       55.     Typicality (Rule 23(a)(3)). Plaintiffs’ claims are typical of the claims of the other

members of the proposed Class and Subclass. Plaintiffs and members of the Class and Subclass

(as applicable) suffered injuries as a result of Defendants’ wrongful conduct that is uniform

across the Class and Subclass.

       56.     Adequacy (Rule 23(a)(4)). Plaintiffs’ interests are aligned with the Class and

Subclass he seeks to represent. Plaintiffs have and will continue to fairly and adequately

represent and protect the interests of the Class and Subclass. Plaintiffs have retained competent

counsel highly experienced in complex litigation and class actions and the types of claims at

issue in this litigation, with the necessary resources committed to protecting the interests of the

Class and Subclass. Plaintiffs have no interest that is antagonistic to those of the Class and

Subclass, and Defendants have no defenses unique to Plaintiffs. Plaintiffs and their counsel are

committed to vigorously prosecuting this action on behalf of the members of the Class and

Subclass. Neither Plaintiffs nor Plaintiffs’ counsel have any interest adverse to those of the other

members of the Class and Subclass.

       57.     Superiority. This class action is appropriate for certification because class

proceedings are superior to other available methods for the fair and efficient adjudication of this

controversy, and joinder of all members of the Class and Subclass is impracticable. The

prosecution of separate actions by individual members of the Class and Subclass would impose

heavy burdens upon the Courts and Defendants, would create a risk of inconsistent or varying

adjudications of the questions of law and fact common to members of the Class and Subclass,

and would be dispositive of the interests of the other members not parties to the individual

adjudications or would substantially impair or impede their ability to protect their interests. Class




                                                 17
           Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 18 of 34




treatment will create economies of time, effort, and expense and promote uniform decision-

making.

       58.     Manageability. This proposed class action presents fewer management

difficulties than individual litigation, and provides the benefits of single adjudication, economies

of scale, and comprehensive supervision by a single court.

       59.     Class certification, therefore, is appropriate under Fed. R. Civ. P. 23(b)(3)

because the above common questions of law or fact predominate over any questions affecting

individual members of the Class, and a class action is superior to other available methods for the

fair and efficient adjudication of this controversy.

                                     CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF

                           BREACH OF EXPRESS WARRANTY
                     (on behalf of the Class or, alternatively, the Subclass)

       60.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       61.     Philips marketed and sold the Recalled Devices into the stream of commerce with

the intent that the Recalled Devices would be purchased by Plaintiffs and the Class and Subclass.

       62.     Philips expressly warranted, advertised, and represented to Plaintiffs and the Class

and Subclass that the Recalled Devices were safe and appropriate for human use.

       63.     Philips made these express warranties regarding the Recalled Devices’ quality and

fitness for use in writing through its website, advertisements, and marketing materials, and on the

Recalled Devices’ packaging and labels. These express warranties became part of the basis of the

bargain that Plaintiffs and the Class and Subclass entered into upon purchasing the Recalled

Devices.




                                                 18
         Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 19 of 34




       64.     Philips’ advertisements, warranties, representations, and omissions regarding

health risks associated with the Recalled Devices, were made in connection with the sale of the

Recalled Devices to Plaintiffs and the Class and Subclass. Plaintiffs and the Class and Subclass

relied on Philips’ advertisements, warranties, representations, and omissions regarding the

Recalled Devices in deciding whether to purchase and use Philips’ Recalled Devices.

       65.     Philips’ Recalled Devices do not conform to Philips’ advertisements, warranties,

representations, and omissions in that they are not safe, healthy, and appropriate for human use,

and pose risks of serious injury and disease, including organ failure and cancer.

       66.     Philips therefore breached its express warranties by placing Recalled Devices into

the stream of commerce and selling them to consumers, when their use posed health risks, had

dangerous effects and were unsafe, rendering these products unfit for their intended use and

purpose, and unsafe and unsuitable for consumer use as marketed by Philips. These associated

health effects substantially impair the use, value, safety of the Recalled Devices, and render them

worthless.

       67.     Philips was aware, or should have been aware, of the toxic or dangerous health

effects of the use of the Recalled Devices, but nowhere on the package labeling or package

inserts or on Philips’ websites or other marketing materials did Philips warn Plaintiffs and

members of the Class and Subclass that they were at risk of developing adverse health effects as

a result of the dangerous PE-PUR Foam used in the Recalled Devices.

       68.     Instead, Philips concealed the dangerous health effects of the PE-PUR Foam used

in the Recalled Devices and deceptively represented that these products were safe, healthy, and

appropriate for use. Philips thus utterly failed to ensure that the material representations they

were making to consumers were true.



                                                 19
        Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 20 of 34




       69.     The adverse health effects associated with use of the Recalled Devices existed

when they left Philips’ possession or control and were sold to Plaintiffs and members of the

Class and Subclass. The dangers associated with use of the Recalled Devices were

undiscoverable by Plaintiffs and members of the Class and Subclass at the time of purchase of

the Recalled Devices.

       70.     As manufacturers, marketers, advertisers, distributors and sellers of the Recalled

Devices, Philips had exclusive knowledge and notice of the fact that the Recalled Devices did

not conform to the affirmations of fact and promises.

       71.     In addition, or in the alternative, to the formation of an express contract, Philips

made each of the above-described representations and omissions to induce Plaintiffs and

members of the Class and Subclass to rely on such representations and omissions.

       72.     Philips’ affirmations of fact and promises and its omissions were material, and

Plaintiffs and members of the Class and Subclass reasonably relied upon such representations

and omissions in purchasing and using the Recalled Devices.

       73.     All conditions precedent to Philips’ liability for its breach of express warranty

have been performed by Plaintiffs or members of the Class or Subclass.

       74.     Affording Philips an opportunity to cure its breaches of written warranties would

be unnecessary and futile here. Philips was placed on reasonable notice from user reports and its

lab testing that the PE-PUR Foam in the Recalled Devices was unsafe. Philips had ample

opportunity either to stop using the PE-PUR Foam or to replace the PE-PUR Foam in the

Recalled Devices to make them safe and healthy for use by Plaintiffs and members of the Class

and Subclass, but failed to do so until now.




                                                 20
        Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 21 of 34




       75.     As a direct and proximate result of Philips’ breaches of express warranty,

Plaintiffs and members of the Class and Subclass have been damaged because they did not

receive the products as specifically warranted by Philips. Plaintiffs and members of the Class and

Subclass did not receive the benefit of the bargain and suffered damages at the point of sale

stemming from their overpayment for the Recalled Devices.

       76.     Plaintiffs and the Class and Subclass seek actual damages, attorneys’ fees, costs,

and any other just and proper relief available thereunder for Philips’ failure to deliver goods

conforming to their express warranties and resulting breach.

                                SECOND CLAIM FOR RELIEF

             BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                 (on behalf of the Class or, alternatively, the Subclass)

       77.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       78.     Philips are merchants engaging in the sale of goods to Plaintiffs and the Class and

Subclass.

       79.     There was a sale of goods from Philips to Plaintiffs and the Class and Subclass.

       80.     At all times mentioned herein, Philips manufactured or supplied the Recalled

Devices, and prior to the time the Recalled Devices were purchased by Plaintiffs and the Class

and Subclass, Philips impliedly warranted to them that the Recalled Devices were of

merchantable quality, fit for their ordinary use, and conformed to the promises and affirmations

of fact and omissions made on the Recalled Devices’ labels and packaging, including that the

Recalled Devices were safe and appropriate for human use. Plaintiffs and the Class and Subclass

relied on Philips’ promises and affirmations of fact and omissions when they purchased and used

the Recalled Devices.




                                                 21
        Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 22 of 34




       81.     Contrary to these representations and warranties, the Recalled Devices were not

fit for their ordinary use and did not conform to Philips’ affirmations of fact and promises and

omissions because use of the Recalled Devices is accompanied by the risk of adverse health

effects, which does not conform to the labels and packaging of these devices.

       82.     Philips breached its implied warranties by selling Recalled Devices that failed to

conform to the promises or affirmations of fact made on the packaging or label, as use of each

Recalled Devices was accompanied by the risk of developing adverse health effects that do not

conform to the packaging or label.

       83.     Philips was on notice of this breach, as it was made aware of the adverse health

effects accompanying use of the Recalled Devices through user reports submitted to Philips and

through lab testing.

       84.     Privity exists because Philips impliedly warranted to Plaintiffs and the Class

through the warranting, packaging, advertising, marketing, and labeling that the Recalled

Devices were natural, and suitable for use to treat health conditions, and made no mention of the

attendant health risks associated with use of the Recalled Devices.

       85.     As a direct and proximate result of Philips’ conduct, Plaintiffs and the Class and

Subclass have suffered actual damages in that each Recalled Device they purchased is worth less

than the price they paid and which they would not have purchased at all had they known of the

attendant health risks associated with the use of each Recalled Device.

       86.     Plaintiffs and the Class and Subclass seek actual damages, attorneys’ fees, costs,

and any other just and proper relief available thereunder for Philips’ failure to deliver goods

conforming to their implied warranties and resulting breach.




                                                 22
        Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 23 of 34




                                 THIRD CLAIM FOR RELIEF

                         FRAUDULENT MISREPRESENTATION
              (on behalf of the Nationwide Class or, alternatively, the Subclass)

       87.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       88.     Philips failed to advise Plaintiffs and the Class and Subclass that the Recalled

Devices posed serious health risks to their users and Philips falsely represented to Plaintiffs and

the Class and Subclass that the Recalled Devices were safe for human use.

       89.     Philips intentionally, knowingly, and recklessly made these misrepresentations

and omissions to induce Plaintiffs and the Class and Subclass to purchase the Recalled Devices.

       90.     Philips knew that its representations and omissions about the Recalled Devices

were false in that the Recalled Devices contained PE-PUR Foam and thus were at risk of causing

adverse health effects to users of the Recalled Devices, which does not conform to the products’

labels, packaging, advertising, and statements. Philips knowingly allowed its packaging, labels,

advertisements, promotional materials, and websites to intentionally mislead consumers, such as

Plaintiffs and the Class and Subclass.

       91.     Plaintiffs and the Class and Subclass did in fact rely on these omissions and

misrepresentations and purchased and used the Recalled Devices to their detriment. Given the

deceptive manner in which Philips advertised, represented, and otherwise promoted the Recalled

Devices, Plaintiffs’ and the Class’ and Subclass’ reliance on Philips’ omissions and

misrepresentations was justifiable.

       92.     As a direct and proximate result of Philips’ conduct, Plaintiffs and the Class and

Subclass have suffered actual damages in that they purchased the Recalled Devices (a) that were

worth less than the price they paid, (b) which they would not have purchased at all had they

known of the health risks, including organ failure and cancer, associated with the use of the

                                                 23
         Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 24 of 34




Recalled Devices, and (c) which did not conform to the Recalled Devices’ labels, packaging,

advertising, and statements.

       93.       Plaintiffs and the Class and Subclass seek actual damages, attorneys’ fees, costs,

and any other just and proper relief available under the laws.

                                 FOURTH CLAIM FOR RELIEF

                                     FRAUD BY OMISSION
                  (on behalf of Nationwide Class or, alternatively, the Subclass)

       94.       Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       95.       Philips concealed from and failed to disclose to Plaintiffs and the Class and

Subclass that use of Recalled Devices is accompanied by a risk of adverse health effects, which

does not conform to the products’ labels, packaging, advertising, and statements.

       96.       Philips was under a duty to disclose to Plaintiffs and the Class and Subclass the

true quality, characteristics, ingredients and suitability of the Recalled Devices because: (a)

Philips was in a superior position to know the true state of facts about its products; (b) Philips

was in a superior position to know the risks associated with the use of, characteristics of, and

suitability of the Recalled Devices for use by individuals; and (c) Philips knew that Plaintiffs and

the Class and Subclass could not reasonably have been expected to learn or discover prior to

purchasing the Recalled Devices that there were misrepresentations and omissions by Philips in

the packaging, labels, advertising, and websites regarding the health risks associated with use of

these devices.

       97.       The facts concealed or not disclosed by Philips to Plaintiffs and the Class and

Subclass were material in that a reasonable consumer would have considered them important

when deciding whether to purchase the Recalled Devices.




                                                   24
           Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 25 of 34




       98.     Plaintiffs and the Class and Subclass justifiably relied on Philips’ omissions to

their detriment. The detriment is evident from the true quality, characteristics, and risk associated

with the use of the Recalled Devices, which is inferior when compared to how the Recalled

Devices are advertised and represented by Philips.

       99.     As a direct and proximate result of Philips’ conduct, Plaintiffs and the Class and

Subclass have suffered actual damages in that they purchased the Recalled Devices (a) that were

worth less than the price they paid, (b) which they would not have purchased at all had they

known of the health risks associated with the use of the Recalled Devices, and (c) which do not

conform to the Recalled Devices’ labels, packaging, advertising, and statements.

       100.    Plaintiffs and the Class and Subclass seek actual damages, attorneys’ fees, costs,

and any other just and proper relief available under the laws.

                                  FIFTH CLAIM FOR RELIEF

                           NEGLIGENT MISREPRESENTATION
               (on behalf of the Nationwide Class or, alternatively, the Subclass)

       101.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       102.    Philips had a duty to Plaintiffs and the Class and Subclass to exercise reasonable

and ordinary care in the developing, testing, manufacture, marketing, distribution, and sale of the

Recalled Devices.

       103.    Philips breached its duty to Plaintiffs and the Class by developing, testing,

manufacturing, advertising, marketing, distributing, and selling products to Plaintiffs and the

Class that did not have the qualities, characteristics, and suitability for use as advertised by

Philips and by failing to promptly remove the Recalled Devices from the marketplace or to take

other appropriate remedial action upon becoming aware of the health risks of the Recalled

Devices.

                                                  25
        Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 26 of 34




       104.    Philips knew or should have known that the qualities and characteristics of the

Recalled Devices were not as advertised or suitable for their intended use and were otherwise not

as warranted and represented by Philips. Specifically, Philips knew or should have known that:

(a) the use of the Recalled Devices was accompanied by risk of adverse health effects that do not

conform to the packaging and labeling; (b) the Recalled Devices were adulterated, or at risk of

being adulterated, by the PE-PUR Foam; and (c) the Recalled Devices were otherwise not as

warranted and represented by Philips.

       105.    As a direct and proximate result of Philips’ conduct, Plaintiffs and the Class and

Subclass have suffered actual damages in that they purchased the Recalled Devices (a) that were

worth less than the price they paid, (b) which they would not have purchased at all had they

known they contained PE-PUR Foam that could cause users of the Recalled Devices to suffer

adverse health effects, and (c) which do not conform to the products’ labels, packaging,

advertising, and statements.

       106.    Plaintiffs and the Class and Subclass seek actual damages, attorneys’ fees, costs,

and any other just and proper relief available.

                                 SIXTH CLAIM FOR RELIEF

                                  UNJUST ENRICHMENT
              (on behalf of the Nationwide Class or, alternatively, the Subclass)

       107.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       108.    Plaintiffs and the Class and Subclass conferred substantial benefits on Philips

through their purchase of the Recalled Devices. Philips knowingly and willingly accepted and

enjoyed these benefits.

       109.    Philips either knew or should have known that the payments rendered by

Plaintiffs and the Class and Subclass were given with the expectation that the Recalled Devices

                                                  26
         Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 27 of 34




would have the qualities, characteristics, and suitability for use represented and warranted by

Philips. As such, it would be inequitable for Philips to retain the benefit of the payments under

these circumstances.

       110.    Philips’ acceptance and retention of these benefits under the circumstances

alleged herein make it inequitable for Philips to retain the benefits without payment of the value

to Plaintiffs and the Class and Subclass.

       111.    Plaintiffs and the Class and Subclass are entitled to recover from Philips all

amounts wrongfully collected and improperly retained by Defendants, plus interest thereon.

       112.    Plaintiffs and the Class and Subclass seek actual damages, attorneys’ fees, costs,

and any other just and proper relief available under the laws.

                               SEVENTH CLAIM FOR RELIEF

                 PENNSYLVANIA UNFAIR TRADE PRACTICES AND
        CONSUMER PROTECTION LAW, 73 Pa. Cons. Stat. Ann. §§ 201-1, et seq.
        (on behalf of the Nationwide Class, or alternatively, the Subclass, except for
          Class Members who purchased a Recalled Device for business use only)

       113.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       114.    At all times mentioned herein, Philips engaged in “trade” or “commerce” in

Pennsylvania, as defined by 73 Pa. Cons. Stat. Ann. § 201-2(3), in that they advertised, offered

for sale, and sold goods, property, or services primarily for personal, family, or household

purposes, and advertised, solicited, offered for sale, and sold “services,” “property,” “article[s],”

“commodity[ies],” or “thing[s] of value” in Pennsylvania.

       115.    Pennsylvania’s Unfair Trade Practices and Consumer Protection Law

(“UTCPL”), 73 Pa. Cons. Stat. Ann. § 201-3 provides that “[u]nfair methods of competition and

unfair or deceptive acts or practices in the conduct of any trade or commerce…are hereby

declared unlawful.”

                                                 27
        Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 28 of 34




       116.    For the reasons discussed herein, Philips violated and continues to violate the

UTCPL by engaging in the herein described unconscionable, deceptive, unfair acts or practices

proscribed by UTCPL §§ 201-1, et seq. Philips’ acts and practices, including its material

omissions, described herein, were likely to, and did in fact, deceive and mislead members of the

public, including consumers acting reasonably under the circumstances, to their detriment.

       117.    Philips repeatedly advertised on the labels and packing for the Recalled Devices,

on Philips’ websites, and through national advertising campaigns, among other items, that the

Recalled Devices were safe and fit for human use. Philips failed to disclose the material

information that the PE-PUR Foam used in the Recalled Devices, and therefore the Recalled

Devices themselves, were unsafe and unfit for human use.

       118.    Philips’ representations and omissions were material because they were likely to

deceive reasonable consumers to induce them to purchase and use the Recalled Devices without

being aware that the PE-PUR Foam used in the Recalled Devices, and therefore the Recalled

Devices themselves, were unsafe and unfit for human use. As a direct and proximate result of

Philips’ unfair and deceptive acts or practices, Plaintiffs and the Class and Subclass Members

suffered damages by purchasing the Recalled Devices because they would not have purchased

the Recalled Devices had they known the truth, and they received a product that was worthless

because it contains unsafe PE-PUR Foam which can cause a number of adverse health effects,

including organ failure and cancer.

       119.    Philips’ deceptive trade practices caused injury in fact and actual damages to

Plaintiffs and members of the Class and Subclass in the form of the loss or diminishment of

value of the Recalled Devices that Plaintiffs, Class Members, and Subclass Members purchased,

which allowed Defendants to profit at the expense of Plaintiffs, Class Members, and Subclass



                                                28
         Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 29 of 34




Members. The injuries Plaintiffs and Subclass Members sustained were to legally protected

interests. The gravity of the harm of Philips’ actions is significant and there is no corresponding

benefit to consumers of such conduct.

        120.   Plaintiffs, Class Members, and Subclass Members seek relief for the injuries they

have suffered as a result of Defendants’ unfair and deceptive acts and practices, as provided by

73 Pa. Cons. Stat. Ann. § 201-9.2 and applicable law.

                                EIGHTH CLAIM FOR RELIEF

                                 MEDICAL MONITORING
                    (on behalf of the Subclass, except for Class Members
                   who purchased a Recalled Device for business use only)

        121.   Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        122.   At all relevant times, the Defendants designed, manufactured, assembled,

inspected, tested (or not), packaged, labeled, marketed, advertised, promoted, supplied,

distributed, sold and/or otherwise placed the Recalled Devices into the stream of commerce, and

therefore owed a duty of reasonable care to avoid causing harm to those that used them, such as

Plaintiffs.

        123.   Defendants have reported that users of the Recalled Devices face risks of serious

injury from the degradation of PE-PUR Foam contained in the Recalled Devices. Degradation of

PE-PUR Foam may be caused by exposure to chemical emissions from the foam material, high

heat and high humidity environments in certain regions, and cleaning methods such as ozone

may accelerate potential degradation.

        124.   When PE-PUR Foam degrades into particles that may enter the device’s pathway

and be ingested or inhaled by users of the devices, users face significantly increased risks of

serious injury that can be life-threatening, cause permanent impairment, and/or require medical



                                                 29
         Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 30 of 34




intervention to preclude permanent impairment. The potential risks of degraded foam exposure

include: irritation (skin, eye, and respiratory tract), inflammatory response, headache, asthma,

adverse effects to other organs (e.g., kidneys and liver) and toxic carcinogenic effects.

        125.    The off-gassing of chemicals from the PE-PUR Foam contained in the Recalled

Devices poses risks of serious injury that can be life-threatening, cause permanent impairment,

and/or require medical intervention to preclude permanent impairment. The potential risks of

exposure to off-gassing from PE-PUR Foam include: headache/dizziness, irritation (eyes, nose,

respiratory tract, skin), hypersensitivity, nausea/vomiting, toxic and carcinogenic effects.

        126.    The absence of visible particles does not mean that PE-PUR Foam breakdown has

not already begun. Philips has reported that lab analysis of the degraded foam reveals the

presence of harmful chemicals including: TDA, TDI, and DEG.20 TDI is a powerful irritant to

the mucous membranes of the eyes and gastrointestinal and respiratory tracts,21 and has been

reported to cause Occupational Asthma.22 Exposure to TDA may result in ataxia, tachycardia,

nausea, vomiting, convulsions, and respiratory depression.23 TDA can cause chemical cyanosis

(i.e., bluish discoloration of the skin) by converting hemoglobin to methemoglobin. This



20
  Philips Sleep and Respiratory Care Update; Clinical information for physicians,
https://www.philips.com/c-dam/b2bhc/master/landing-pages/src/update/documents/philips-recall-clinical-
information-for-physicians-and-providers.pdf (accessed June 27, 2021).
21
  The National Institute for Occupational Safety and Health (NIOSH) Current Intelligence Bulletin 53,
Toluene Diisocyanate (TDI) and Toluenediamine (TDA): Evidence of Carcinogenicity, DHHS (NIOSH)
Publication Number 90-101 (Dec. 1989); see also Gunnar Skarping, et al., Biological monitoring of
isocyanates and related amines: Test chamber exposure of humans to toluene diisocyanate, Dep’t of
Occupational and Environmental Medicine, University Hospital, S-221 85 Lund, Sweden (1990);
https://greenfuture.io/sustainable-living/spray-polyurethane-foam-toxic/.
22
  Bernstein, David I, Occupational asthma: Definitions, epidemiology, causes, and risk factors, Wolters
Kluwer, UpToDate.com (accessed Jun. 30, 2021).
23
  NIOSH, Toluene Diisocyanate (TDI) and Toluenediamine (TDA): Evidence of Carcinogenicity; see
also Skarping, Biological monitoring of isocyanates and related amines: Test chamber exposure of
humans to toluene diisocyanate; https://greenfuture.io/sustainable-living/spray-polyurethane-foam-toxic/.

                                                   30
           Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 31 of 34




compound can also cause fatty degeneration of the liver.24 TDA and TDI are potential

carcinogens.25 Repeated exposure to DEG has been associated with damage to the kidneys and

renal failure.26

          127.     As a direct and proximate result of Defendants’ conduct, Plaintiffs have been

exposed to substantially increased risks of serious injury from off-gassing and/or degradation of

PE-PUR Foam in the Recalled Devices, which is beyond normal background levels of risk.

          128.     As a direct and proximate result of Defendants’ conduct, Plaintiffs have a

significantly increased risk of suffering serious injury or contracting a serious latent disease, and

suffering further injury at an unknown date in the future. Such injuries include cancer and organ

failure, among others currently unknown or just being discovered.

          129.     Monitoring procedures exist that makes the early detection of damage from

degraded and/or off-gassed PE-PUR Foam possible. These procedures are different from that

normally recommended in the absence of the exposure. These monitoring procedures include

non-routine surveillance studies, laboratory testing, and physical examinations, and would be

reasonably necessary according to contemporary scientific principles.

          130.     Existing medical research indicates that exposure to TDI, TDA, and DEG, which

Philips has found to exist in off-gassed or degraded PE-PUR Foam, can cause serious, life-


24
     NIOSH, Toluene Diisocyanate (TDI) and Toluenediamine (TDA): Evidence of Carcinogenicity.
25
  Id. (“The excess cancer risk for workers exposed to TDI and TDA has not yet been quantified, but the
probability of developing cancer should be decreased by minimizing exposure.”).
26
  Greg M. Landry, Diethylene glycol-induced toxicities show marked threshold dose response in rats,
Toxicology and Applied Pharmacology 282 (2015) 244-251 (“DEG has recently been involved in several
mass epidemics of renal failure and death world-wide (O’Brien et al., 1998; Schier et al., 2013). DEG
poisoning clinically manifests in metabolic acidosis, hepatotoxicity, renal failure, and peripheral
neuropathy, with the hallmark being acute renal failure involving proximal tubule cell necrosis and
cortical degeneration (Schep et al., 2009)”); Cohen, Jeffrey A., Demyelinating Diseases of the Peripheral
Nerves, Nerves and Nerve Injuries (2015) (“When consumed, DEG causes severe systemic and
neurologic complications, including coma, seizures, peripheral neuropathy, and hepatorenal failure.”).

                                                   31
         Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 32 of 34




threatening and permanent injuries. Philips has received reports from users of the Recalled

Devices of headache, upper airway irritation, cough, chest pressure and sinus infection. The

exposure to the defects inherent in the Recalled Devices has occurred for users, such as

Plaintiffs, but the full extent of the injuries will not manifest until later in the Plaintiffs’ life.

Thus, because of Defendants’ conduct, it is reasonably necessary that Plaintiffs be placed under

period diagnostic testing beyond that normally recommended in the absence of use of the

Recalled Devices.

        131.    Plaintiffs demand judgment against Defendants for medical monitoring damages

to diagnose injuries caused by the Recalled Devices at an earlier date to allow for timely

treatment and prevention of exacerbation of injuries, together with interest, costs of suit,

attorneys’ fees, and all such other relief as the Court deems proper.

                                       PRAYER FOR RELIEF
        WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, pray

for judgment against Philips as to each and every count, including:

        A.      An order certifying this action and the Class and Subclass requested herein as a

class action, designating Plaintiffs as representatives of the Class and Subclass, and appointing

Plaintiffs’ counsel as counsel to the Class and Subclass;

        B.      An order declaring that Philips’ actions constitute: (i) breach of express warranty;

(ii) breach of the implied warranty of merchantability; (iii) fraudulent misrepresentation; (iv)

fraud by omission; (v) negligent misrepresentation; and (vi) unfair and deceptive business

practices in violation of UTCPL, 73 Pa. Cons. Stat. Ann. § 201-2(3), and that Philips is liable to

Plaintiffs and the Class and Subclass, as described herein, for damages arising therefrom;

        C.      A judgment awarding Plaintiffs and members of the Class and Subclass all

appropriate damages in an amount to be determined at trial;

                                                    32
           Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 33 of 34




          D.      A judgment awarding Plaintiffs and the Class and Subclass medical monitoring

damages;

          E.      A judgment awarding Plaintiffs and the Class and Subclass prejudgment and post-

judgment interest, as permitted by law;

          F.      A judgment awarding Plaintiffs and the Class and Subclass costs and fees,

including attorneys’ fees, as permitted by law; and

          H.      Grant such other legal, equitable or further relief as the Court may deem just and

proper.

                                    DEMAND FOR JURY TRIAL

          Plaintiffs demand a trial by jury for all issues so triable.

DATED: July 23, 2021                                      Respectfully submitted,

                                                          LEVIN SEDRAN BERMAN LLP

                                                             /s/ Arnold Levin
                                                          Arnold Levin (PA Bar #02280)
                                                          Sandra L. Duggan (PA Bar #56420)
                                                          (pro hac vice forthcoming)
                                                          Laurence S. Berman (PA Bar #26965)
                                                          Frederick S. Longer (PA Bar #46653)
                                                          510 Walnut Street, Suite 500
                                                          Philadelphia, PA 19106
                                                          Telephone: (215) 592-1500
                                                          Fax: (215) 592-4663
                                                          alevin@lfsblaw.com
                                                          sduggan@lfsblaw.com
                                                          lberman@lfsblaw.com
                                                          flonger@lfsblaw.com

                                                          Local Counsel for Plaintiffs

                                                                  and




                                                     33
Case 2:21-cv-00983-MRH Document 1 Filed 07/23/21 Page 34 of 34




                                   BARRACK, RODOS & BACINE
                                   Jeffrey A. Barrack
                                   3300 Two Commerce Square
                                   2001 Market Street
                                   Philadelphia, PA 19103
                                   Telephone: (215) 963-0600
                                   Fax: (215) 963-0838
                                   jbarrack@barrack.com

                                   EMERSON FIRM, PLLC
                                   John G. Emerson
                                   2500 Wilcrest, Suite 300
                                   Houston, TX 77042
                                   Telephone: (800) 551-8649
                                   Fax: (501) 286-4659
                                   jemerson@emersonfirm.com

                                   Attorneys for Plaintiffs




                              34
